Citation Nr: 0101506	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected bronchial asthma, on appeal from the 
initial grant of service connection.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



REMAND

The veteran served on active duty from February 1995 to May 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bronchial asthma and assigned a 10 percent evaluation.

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1997, all evidence from 1997 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
bronchial asthma.  

Accordingly, all of the veteran's treatment records from 1997 
to the present must be obtained.  The claims file shows that 
he has received treatment at the Ponce VA Medical Center 
(VAMC) since 1997, but none of these records have been 
obtained. The RO should ensure that all of the veteran's VA 
treatment records have been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although the veteran underwent a VA physical examination in 
March 2000, to ensure that the duty to assist the veteran has 
been fulfilled, he should be afforded another VA examination 
after all his treatment records have been obtained, and the 
examiner should be provided access to the claims file.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the Ponce VAMC and any other VAMC where 
he has received treatment dated from 1997 
to the present.  The RO should continue 
to request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers who have treated him for his 
bronchial asthma since 1997.  He should 
provide the appropriate releases so that 
the RO can request such records, and the 
authorizations for release of information 
must be completed in full.  Obtain 
complete clinical records of all such 
treatment from the identified sources that 
are not already of record.

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder, including this remand.  
The examiner should indicate in the 
report that the claims file was reviewed.  
Any necessary tests or studies, including 
pulmonary function tests, should be 
conducted, and the examiner should review 
the results prior to completion of the 
report.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.  

The examination report must include a 
detailed account of all manifestations of 
bronchial asthma found to be present.

The examiner should further report the 
percent predicted of FEV-1 and FEV-1/FVC.  
The examiner should state whether daily 
inhalational or oral bronchodilator therapy 
is required; whether inhalational anti-
inflammatory medication is required; 
whether at least monthly visits to a 
physician for care of exacerbations is 
required; whether intermittent (at least 
three per year) courses of systemic  (oral 
or parenteral) corticosteroids are 
required; whether the veteran suffers one 
or more attacks of bronchial asthma per 
week with episodes of respiratory failure; 
or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).  Further, ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should review the 
evidence of record at the time of the 
1998 rating decision that was considered 
in assigning the original disability 
rating for the veteran's bronchial 
asthma, then consider all the evidence of 
record to determine whether the facts 
show that he was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

6.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





